McCLELLAN, J.
The decree must be affirmed, for the reason that the notice (Civ. Code 1896, § 2731), and the statement filed in the probate office (Civ. Code 1896,. § 2727), both exhibited with the bill, which seeks the enforcement of a materialman’s lien, attempt to embrace, in each without separation, a lien on two separate lots in New Decatur. Phillips on Mech. Liens, § 376; Gocciola v. Wood-Dickerson Co., 136 Ala. 532, 33 South. 856; Fitzgerald v. Thomas, 61 Mo. 499. The theory of our system (Civ. Code, 1896, c. 71, art. 1) is that the subject of the betterment afforded by the labor, material, or machinery furnished shall be charged with the payment therefor to the extent in interest and area defined by section 2723. In other Avords, for a demand for labor, materials, or machinery applied to the improvement of real estate, there are as many separate liens as there are separate lots of the area described' in the statute, unless, perhaps, a building as a unit rests upon Iwo or more lots. The lien is a creation of law, and not of contract; and, Avhatever the contract under which the improvements are made, the law, and not the contract, determines the character, extent, and number of liens possible of enforcement.
It folloAvs that each lien must be perfected by a separate compliance with the statutory requirments; so that in no event will improvements on separate lots, justifying a separate lien for each, be confused. The notice and statement do not conform to the statutes, and, under their letter, any possible lien Avas lost.
Affirmed.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.